Citation Nr: 1534649	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling prior to May 2, 2014, and 50 percent disabling thereafter. 

2.  Prior to March 13, 2015, entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960 and from November 1963 to November 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from January and June 2009 RO decisions.  In January 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective July 30, 2007; the June 2009 rating decision continued the initial 30 percent rating.    

In August 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule him for Board hearing at the RO, as requested on a June 2011 statement.  An October 2013 letter informed the Veteran that his hearing was scheduled for November 2013.  However, in correspondence received in October 2013, the Veteran cancelled his hearing request.  As such, the Veteran's claim has been returned to the Board for further consideration.  

In March 2014, the Board remanded this matter once again for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a September 2014 rating decision, the AMC increased the disability evaluation for PTSD to 50 percent disabling effective May 2, 2014.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the appeal, the RO granted an increased 100 percent schedular rating for the service connected disabilities effective March 13, 2015.  The award of a 100 percent rating renders moot the claim for TDIU under Rice.  The Veteran has received his total evaluation under one theory; he cannot get TDIU for the same disability over the same period.  That would be prohibited pyramiding, or receiving compensation twice for the same condition.  38 C.F.R. § 4.14 (2014).  As the maximum benefit has been awarded, no question remains before the Board for the period beginning March 13, 2015.  As discussed in the evidence below, the issue of the Veteran's employability has been raised prior to March 13, 2015. 

The issue of a TDIU prior to March 13, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by frequent panic attacks (at times daily), social isolation outside of interactions outside of his family, poor concentration, slight difficulty on memory testing at times, impaired affect, and depressed mood.  


CONCLUSIONS OF LAW

1.  Prior to May 2, 2014, the criteria for an initial evaluation of 50, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2014).

2.  Beginning May 2, 2014, the criteria for an evaluation in excess of 50 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2007, prior to the January 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate PTSD.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined in May 2014.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter on two occasions.  In August 2013, the Board remanded the claim to schedule him for Board hearing at the RO; however, in correspondence received in October 2013, the Veteran cancelled his hearing request.  Thereafter, in March 2014, the Board remanded this matter again to obtain outstanding VA records dated from April 2010, obtain the Veteran's Social Security Administration (SSA) records, send the Veteran a letter requesting information to obtain additional evidence and notifying him that he had a full year to respond, provide an updated examination for his PTSD, and to readjudicate the claim.  As a result of the remand, additional VA treatment records were associated with the electronic claims folder, the Veteran's SSA records were obtained, he was sent a March 2014 letter in accordance with the Board's remand directives, he was afforded an examination in May 2014, and his claim was readjudicated in a September 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


PTSD

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 30 percent evaluation prior to May 2, 2014, and 50 percent disabling thereafter. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2014).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, VA has staged the Veteran's disability by assigning an initial 30 percent rating prior to May 2, 2014, and 50 percent rating thereafter.  The Board will determine whether further staged ratings are appropriate. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2014).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2014).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.   The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of depressive disorder and mood disorder, which are not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected depressive disorder and mood disorder.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

A July 2007 VA treatment record noted that Veteran had occasional anxiety and was sleeping well for the most part.  He had headaches which contributed to his anxiety.  He no longer had suicidal or homicidal ideations.  On evaluation, he was observed to be appropriately groomed, he had a euthymic mood, and he had a limited range of affect.  The Veteran's thought process and content were clear and lucid.  He denied suicidal or homicidal thoughts, plans, and intent.  A diagnosis of PTSD was noted.  

In November 2007, the Veteran was noted to have a neat appearance; and his speech was normal, pressured, and calm.  His behavior was appropriate and cooperative, his mood was depressed, his affect was blunted, and his thought content was normal without evidence of hallucinations.  He had several previous attempts of suicide, most recently in the 1990's.  However, he denied homicidal ideation.  As to cognition, he was oriented to person, place, and time, and he was alert.  His concentration was impaired, but he had normal insight, judgment, and memory.  Diagnoses of PTSD and alcohol dependence were noted.  A GAF score of 42 was assigned.  

In March 2008, the Veteran indicated feeling much improved.  He was casually groomed and pleasant, his mood was euthymic, his affect was congruent, and thought process and content were lucid.  He denied any suicidal or homicidal thoughts, plans, or intent.  A diagnosis of PTSD was noted.    

In June 2008, the Veteran was reported that his medications were effective, he was sleeping well, and he was not irritable.  His appearance was observed to be neat and pleasant, his mood was euthymic, his affect was full range, and thought process and content were lucid and clear.  He denied any suicidal or homicidal thoughts, plans, or intent.  A diagnosis of PTSD was noted.    

In September 2008, a VA clinician noted the Veteran's report that his medications were helpful for his sleep and depression.  He indicated that he had been fine and pretty good mentally.  The Veteran also stated that his concentration was good, he lived alone, and he had two sons nearby with whom he saw quite regularly.  He watched television when he was afraid.  On evaluation, the Veteran was alert and oriented to time, person, and place; and without homicidal or suicidal ideation.  His mood was dysthymic, affect was congruent, thought pattern was linear, and thought content was focused on medications.  He had no auditory or visual hallucinations, and his insight was adequate.  He was assessed with PTSD and mood disorder secondary to general medical condition, and assigned a GAF score of 55.    

A January 2009 VA treatment record showed that the Veteran lived alone and had few friends.  He did not like to engage in groups and enjoyed helping individual veterans.  He visited his sons weekly which he found rewarding.  He stated he had been fine and he was sleeping well.  Additionally, he denied drug use and reported stress was everyday living.  His mood was even while on his medication; he reported no out of control behavior.  On observation, the Veteran was alert and oriented to time, place, and person without homicidal or suicidal ideation.  He displayed no involuntary motor activities, his eye contact was good, his speech was a normal rate and rhythm, mood was euthymic, and affect was congruent to mood.  His thought process was linear, rational, and goal directed; and his thought content focused on everyday living.  He showed no evidence of auditory or visual hallucinations; and he was alert and oriented to time, place, and person.  Additionally, his attention, concentration, and insight were adequate.  He was assessed with PTSD and mood disorder secondary to general medical condition, and assigned a GAF score of 55.    

The April 2009 VA examination report noted that the Veteran had social support from his children with whom he did not spend much time, and his roommate.  He had no other close friends or have any hobbies or interests; all he did was clean up the house a little bit and watched TV.  His PTSD symptoms included:  occasional flashbacks but he had not had one for several years, no nightmares currently but he did have them initially and they have improved on medication, and intrusive memories and thoughts about Vietnam but they are occurring infrequently.  He did not watch war or combat shows, or news about Iraq very often because they upset him though he occasionally watched documentaries.  He did not have much interest in daily activities.  He also isolated and withdrew, avoiding people and crowds by shopping early in the morning when nobody was there and he did not have to socialize with anyone.  It was noted that his interpersonal relationships were damaged with two failed marriages, not being close to his children, and not having anyone else he is close to.  The only social support he had was from his roommate, but he was independent of others to preform activities of daily living.  He felt like his alcohol abuse over the years affected some of his relationships as well.  

The Veteran was fairly negative about his future stating that he did not have much of a future as his kids were all grown and gone, and did not seem to have much interest in him.  He added that he did not know what he had to live for though he denied being overtly suicidal.  He had trouble sleeping every night of the week before the medications were stabilized, with the medications he was getting three to four hours of sleep at night interrupted and then with naps probably another three or four hours during the day.  He had trouble with concentration and memory but denied any real vigilance problems or exaggerated startle response.  In the past, he had problems with irritability which improved with medication.  His depression also improved on the medication as it was fairly chronic and severe in the past with suicidal ideation including attempted suicides via motor vehicle accidents.  Since he had been on the medications, he felt like he still had a mild depression in the sense of still being sad and not having much hope for his future.  Insomnia continued, irritability was better but still present, and he also had poor concentration, memory lethargy, and fatigue but no psychotic symptoms.   

On mental status examination, the examiner observed that the Veteran was casually and neatly dressed, attentive, and cooperative with normal rate and rhythm to his speech.  He was oriented to time, place, person, and situation.  Mood was sad
somewhat anxious, affect was blunted, and fund of knowledge was average (naming Presidents and cities).  There was no evidence of any thought disorder. 

On cognitive examination, he made one error on serial 7s, could spell the word
"world" backwards, could give the correct change for a $2.70 purchase
with $5, could complete a simple three-step task, and could recall two of
three objects after five minutes.  Other memory tasks also appeared to be
intact.

The examiner found that the Veteran met the DSM-IV criteria of PTSD, chronic recurrent moderate major depressive disorder but much improved on medication, and alcohol dependence in remission.  Depression and alcohol dependence were secondary to PTSD.  The examiner determined that the Veteran was mildly to moderately impaired socially and recreationally as he was somewhat isolative, withdrawn, avoided people and crowds, had much difficulty with interpersonal relationships leaving him quite isolated and alone in that he did not have much contact with his children and had two failed marriages.  The examiner added that the Veteran was primarily disabled by his health problems including diabetes and foot problem.  The Veteran did not note any specific vocational impairment other than the effects the alcohol had on him but he said he was a functional alcoholic, was able to keep a job, and kept working even though he was drinking heavily.  A GAF score of 55 was assigned for PTSD and depressive disorder.  

In June 2009, the Veteran reported occasional anxiety, poor sleep due to his medical condition, and worry about life in general and being dependent on medications.  He lived alone but two children lived close by, but he did not do much of anything.  The Veteran reported that at times he thought about whether he would be better off being dead because he was not able to do anything that he used to do; however, he had no plan and called his children.  On evaluation, the Veteran was noted to have good eye contact, depressed mood, congruent affect, relevant speech, linear thought pattern, and his thoughts were focused on pain from medical illness.  He indicated that he felt better than he did before his visit.  He denied suicidal or homicidal ideation, stating that he reached out to his son and daughter when he felt bad or was in pain.  He had no auditory or visual hallucinations, he was alert and oriented to time, person, place, and situation.  Diagnoses of PTSD and mood disorder secondary to general medical condition were given, and a GAF score of 55 was assigned.  

During a September 2009 visit to the VA, the Veteran reported feeling fine and of having a good summer.  He visited family, his appetite was good, his sleep pattern was average, and he felt rested when woke up.  He denied anger problems and mood swings, indicating he had been pretty mellow as he was doing well on his medication.  The Veteran's depressed mood was a lot better.  Although he had occasional anxiety episodes, he did not feel despondent anymore.  On evaluation, the clinician observed that the Veteran's mood was dysthymic, affect was congruent, thought patterns were goal directed, and thought content was focused on feeling better.  There was no particular issue or stressor, suicidal or homicidal ideation, or auditory or visual hallucination.  He was alert and oriented to time, place, person, and situation.  His attention, concentration, and insight were all fair.  He reported significant lifting of depression and good tolerance to his medications.  Diagnoses of PTSD and mood disorder secondary to general medical condition were given, and a GAF score of 55 was assigned.  

In November 2009, the Veteran reported he was fine and his sleep was okay.  He indicated still getting frustrated once in a while.  He denied any aggressive episodes, his mood was even, he denied any stressors at that time, he lived alone, and he had a couple of sons who lived nearby and checked on him.  On evaluation, the Veteran had good eye contact, euthymic mood, congruent affect, normal rate and rhythm in his speech.  He denied suicidal or homicidal ideation, and auditory or visual hallucination.  He was alert and oriented to person, place, and time.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted, and a GAF score of 55 was assigned.  

In December 2009, a VA clinician noted that the Veteran lived alone and cherished his privacy.  His son checked in on him periodically, and he enjoyed being in nature.  He reported that he was fine, his sleep was okay, he got frustrated once in a while, and his mood was even.  He denied aggressive episodes, any stressors, and substance use.  On evaluation, the Veteran was alert and oriented to time, place, and person without homicidal or suicidal ideation.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted, and a GAF score of 55 was assigned.    

In April 2010, the Veteran reported that he stayed at home and liked to watch television.  He talked to his sons a couple of times a week.  He indicated that everything was "blah," and he did not find humor in anything.  On evaluation, he was noted to have a bland affect, depressed mood, relevant and not pressured speech.  His thought pattern was goal directed, and thought content was focused on description of symptoms.  He denied suicidal or homicidal ideation, and there were no auditory or visual hallucinations.  He was alert and oriented to person, place, and time.  Attention and concentration were adequate.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted, and a GAF score of 55 was assigned.  

In August 2010, the Veteran reported that his mood was okay and he was had been sleeping alright.  It was noted that he went deep sea fishing with his grandson.  He indicated that his medications were helping with his mood, and had no more fits of depression or anxiety problems like he had.  On evaluation, he was found to have a dysthymic mood without suicidal or homicidal ideation.  He did not have psychotic process, and he was alert and oriented to time, person, and place.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted, and a GAF score of 55 was assigned.  

In January 2011, the Veteran indicated that his holiday was enjoyable with family, especially his grandchildren.  He stated that holidays were usually for getting re-acquainted with his children and grandchildren, and he also indicated that he was coping effectively with his PTSD symptoms and taking medications as prescribed. He was looking forward to spring and summer when the weather was warmer.  He had periodic PTSD symptoms; however, they were not as bad as when he first returned from Vietnam.  The Veteran reported increased anxiety attacks when under stress, and having a supportive family.  He was observed to be alert and oriented to time, place, and person without homicidal or suicidal ideation.  A diagnosis of PTSD was noted.  

In an April 2011 statement, the Veteran indicated that he lacked motivation and fear of doing things out of his routine.  He stated that his medications have helped and was worried about changing his regimen and straying from his routine.  He also added that he had to force himself to do simple things, such as keeping up with his personal hygiene and grocery shopping.

A May 2011 VA treatment record noted the Veteran's present medications were effective for his sleep and depression but he continued to experience nightmares, flashbacks, periodic night sweats, and startle reaction which were reduced from the past.  It was noted that the Veteran had a supportive son.   He was alert and oriented to time, person, and place; and without homicidal or suicidal ideation.  An assessment of PTSD was noted.  

A May 2011 VA clinician noted that the Veteran still had occasional attacks but he reported doing okay otherwise.  He was alert and oriented to place, person, and time; was cooperative; and had a pleasant affect.  There were no suicidal or homicidal ideation or psychosis, and he had otherwise appropriate interactions.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted, and a GAF score of 50 was assigned. 

In February 2012, the Veteran reported that with his current medication regimen, he was able to cope with is PTSD symptoms.  The clinician noted that the Veteran was fairly groomed, calm and cooperative, and he reported his mood was fair.  The clinician further found that affect and mood were congruent, and thought process was organized and goal directed.  Additionally, there were no suicidal or homicidal ideas, or psychotic features.  He was alert and oriented to place, person, and time; and insight and judgment were intact.  No abnormal movements were noted.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted, and a GAF score of 55 was assigned. The Veteran indicated that he looked forward to spring and summer, and it was noted that his PTSD symptoms were in relative remission.

In November 2012, the Veteran reported that his medication was helpful but he complained of anxiety at times.  The clinician noted that the Veteran was fairly groomed, calm and cooperative, and he reported his mood was fair.  The clinician further found that affect and mood were congruent, and thought process was organized and goal directed.  Additionally, there were no suicidal or homicidal ideas, or psychotic features.  He was alert and oriented to place, person, and time; and insight and judgment were intact.  No abnormal movements were noted.  Diagnoses of PTSD and mood disorder secondary to general medical condition were noted and a GAF score of 55 was assigned. 

In November 2012, the Veteran reported problems with sleep and difficulty maintaining purpose in life.  He lived alone and had few friends; he was visiting Pennsylvania and would bring back his son who was willing to return to Tennessee to live.  The Veteran was happy with this development.  He was observed to be alert and orientated to time, place, and person; and without homicidal or suicidal ideation.

An April 2013 VA treatment record noted that the Veteran had minimal nightmares and flashback, he enjoyed visiting with his family, and he was considering a workout regimen with his son.  The clinician indicated that the Veteran was on time, and was appropriately groomed and dressed.  He was also alert and oriented, and denied suicidal or homicidal ideation.  PTSD was assessed.  

Later in April 2013, the Veteran reported that his anxiety medication was effective.  The clinician noted that the Veteran was fairly groomed, calm and cooperative, and he reported his mood was fair.  The clinician further found that affect and mood were congruent, and thought process was organized and goal directed.  Additionally, there were no suicidal or homicidal ideas, or psychotic features.  He was alert and oriented to place, person, and time; and insight and judgment were intact.  No abnormal movements were noted.  A diagnosis of PTSD was noted and a GAF score of 55 was assigned. 

A May 2013 VA treatment record noted that the Veteran denied suicidal ideations. 

An October 2013 VA treatment record noted reports that his summer was "uneventful."  He moved in with son, daughter-in-law, and grandchildren two months before and that arrangement was okay at that point.  He reported his desire for peace and quiet sometimes which he was able to obtain by going to his bedroom and shutting the door.  He reported occasional difficulty breathing, caused by exerting himself, which sometimes triggered panic attacks.  He complained of PTSD symptoms.  The clinician indicated that the Veteran was on time, he was casually groomed and dressed; and alert and oriented.  He had an appropriate affect, and denied suicidal or homicidal ideation and drug/alcohol use.  A diagnosis of PTSD was assessed.  

Later in October 2013, the Veteran reported anxiety at times.  On evaluation, the clinician noted that the Veteran was fairly groomed, calm and cooperative, and he reported his mood was fair.  The clinician further found that affect and mood were congruent, and thought process was organized and goal directed.  Additionally, there were no suicidal or homicidal ideas, or psychotic features.  He was alert and oriented to place, person, and time; and insight and judgment were intact.  No abnormal movements were noted.  A diagnosis of PTSD was given and a GAF score of 55 was assigned. 

In March 2014, the Veteran reported his present medications were helpful but 
he still experienced panic attacks every day.  The clinician noted that the Veteran was fairly groomed, calm and cooperative, and he reported his mood was fair.  The clinician further found that affect and mood were congruent, and thought process was organized and goal directed.  Additionally, there were no suicidal or homicidal ideas, or psychotic features.  He was alert and oriented to place, person, and time; and insight and judgment were intact.  No abnormal movements were noted.  A diagnosis of PTSD was given. 

On VA examination on May 2, 2014, the Veteran reported very minimal/occasional nightmares, interrupted sleep with frequent awakenings every night and getting four to five hours of sleep per night, but taking two hours' worth of naps the next day.
He endorsed very occasional flashbacks, intrusive thoughts and memories about Vietnam every couple of weeks and memory problems as to things associated with his time in Vietnam.  He avoided watching war, combat, or military shows as they brought back feelings.  The Veteran indicated having trouble being around people in groups or crowds; getting easily claustrophobic in close spaces; being vigilant, guarded, watching his back, and keeping his back to the wall when he was around
people.  However, he rarely went out and avoided public.  The Veteran also had difficulty with interpersonal relationships evidenced by two failed marriages and not having any relationship with women to any extent since the last
divorce.  He also had some difficulty with his relationship with his grandkids
as they made him nervous, but he reported a good relationship with his son with whom he lived and spent time together every evening.  Additionally, he had exaggerated startle response, and trouble with concentration and memory.  He had no problems with irritability as he felt the medications have greatly helped.  His depressive symptoms, which had been very severe in the past, were well-controlled with his current medication resulting in fairly sad mood regularly and insomnia but he had no suicidal thoughts in the last few years.  His appetite was okay, and he derived some pleasure being with his son and doing things with the family.  He had some lethargy, fatigue, and loss of interest as a continued part of the depression, but generally the depression was in partial remission at least with the medications.

On mental status examination, the examiner noted that the Veteran was casually and neatly dressed, attentive and cooperative and had normal rate and rhythm to his speech.  He was oriented to time, place, person, and situation.  His mood was somewhat sad, affect was blunted, and fund of knowledge was average (he was able to name Presidents and cities).  There was no evidence of any thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate
behavior or homicidal ideation.  Additionally, he was able to perform minimal
personal hygiene and had reasonable control of his impulses.  

The examiner noted that in addition to PTSD, the Veteran manifested a depressed mood, anxiety, chronic sleep impairment, some memory loss, disturbance of motivation and mood, difficulty establishing and maintaining work and social
relationships, inability to establish and maintain effective relationships, and suicidal ideation, but that was more in the past than currently.  There seemed to be no other symptoms related to his mental disorder.

Cognitive examination was intact in that he could do serial 7s, spell the word "world" backwards, give the correct change for a $2.70 purchase with $5.00, could complete a simple three-step task, and could recall three of three objects after five minutes.  Other memory tasks appeared to be intact.  

The examiner noted assessments of chronic PTSD; major depressive disorder recurrent, moderate, in partial remission on medication; and alcohol dependence in full and sustained remission.  The depressive disorder and alcohol dependent were secondary to PTSD.  A GAF score of 65 was assigned. 

The examiner concluded that the effect of the PTSD and depression on the Veteran's occupational and social functioning would be reduced reliability and
productivity if he were to try to work now as he did have difficulty functioning before partially due to the alcohol abuse but also because of his difficulty with focus, attention now and also his reluctance to be around people, interact with people other than his family.  Comparing his current state to his last examination in 2009, the examiner noted that it did not appear that things had changed very much with any worsening of symptoms, and the medication continued to apparently control the symptoms fairly well such that he was not greatly bothered by them.  The examiner found that there had not been any change in severity of his PTSD symptoms since his initial examination in 2007.  The Veteran appeared to have adequate social supports, was independent of others to perform activities of daily living, and seemed capable of managing his own financial affairs. 

In July 2014, the Veteran reported increased anxiety having moved in with son.  On evaluation, the Veteran was fairly groomed, and he was calm and cooperative.  He reported that his mood was fair, and affect was mood congruent.  Thought process was organized and goal directed.  The Veteran denied suicidal or homicidal ideas, and no psychotic features were noted.   He was alert and oriented to place, person, and time.  His insight and judgment were intact.  A diagnosis of PTSD was noted. 

In January and April 2015, a VA clinician noted that Veteran had no complaints of depression.  On evaluation, the Veteran was fairly groomed; and he was calm, cooperative, and pleasant.  He reported that his mood was fair, and affect was mood congruent.  Thought process was organized and goal directed.  The Veteran denied suicidal or homicidal ideas, and no psychotic features were noted.   He was alert and oriented to place, person, and time.  His insight and judgment were intact.  Diagnoses of PTSD and unspecified depressive disorder were noted. 

Based on the evidence, the Board finds that the Veteran's disability is more appropriately evaluated as 50 percent disabling for the entire period on appeal.  He had frequent panic attacks (at times daily), was socially isolated outside of interactions outside of his family, had poor concentration, some slight difficulty on memory testing at times, his affect was impaired, and had a depressed mood.  Notably, the March 2014 VA examiner indicated that the Veteran's symptoms had not changed much since he was initially evaluated in 2007, and the Board agrees with this assessment in granting a 50 percent evaluation for the entire appeal period.  

Additionally, his GAF scores ranging from 42, 50, 55, and 65 are more congruent with a 50 percent evaluation.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  While there is a wide variance from 42 to 65, the frequency of the Veteran's scores have consistently been more in the moderate range.  Therefore, a 50 percent evaluation is warranted.  

The Board, however, finds that a rating in excess of 50 percent is not warranted as there is no indication of occupational and social impairment with deficiencies in most areas.  While the Veteran admitted to some suicidal ideation, he outlined specific steps he took when he had such thoughts.  Additionally, there was no evidence of obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  While he did have depression, there is no evidence that it affected his ability to function independently, appropriately and effectively.  Furthermore, the Veteran has consistently demonstrated normal speech; was oriented to time, place, person, and situation; was able to maintain his personal hygiene; and was without evidence of obsessive ritualistic behavior.  He also had reasonable control over his impulses.  While he was socially isolated, he maintained a close relationship with his family and enjoyed time with them.  Therefore, his symptoms do not more nearly approximate the criteria for a 70 percent rating.    

Moreover, at no point during the appeal has the Veteran demonstrated total occupational and social impairment.  His symptoms do not approach the frequency, severity, and duration of total impairment.  For example, the Veteran remained fully oriented throughout the time period and has not exhibited any inappropriate behavior.  His thought processes and communication have not been impaired.  Additionally, there has been no persistent danger of hurting self or others. Therefore, a total rating is not warranted.  Rather, an increase to 50 percent and no higher is granted.  

While the disability has ebbed and flowed throughout the appeal period, but has not at any point warranted a rating higher than 50, the Board finds that staged ratings are not appropriate.
Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With regard to PTSD, the Veteran's panic attacks, social isolation outside of interactions with his family, poor concentration, slight difficulty on memory testing, impaired affect impaired, and depressed mood are contemplated in the rating criteria.  Thus, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2014).  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his attorney have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's PTSD under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Prior to May 2, 2014, entitlement to a 50 percent evaluation, but not higher, for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

Beginning May 2, 2014, entitlement to an evaluation in excess of  50 percent evaluation is denied.


REMAND

The Board notes that since it has just determined that a claim for a TDIU prior to March 13, 2015,  is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for a TDIU. 

2. Take any necessary actions as result of the remand action above and then adjudicate the derivative TDIU issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


